DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08/28/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPL references do not contain any date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 36-55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The independent claims 36 and 47 recite a system/method for teaching multiplication and division using a factor representation for each numerical factor, a factor operation representation for the factor operation, derivable by performing a non-numerical operation using one or more attributes of each of the factor representation and solution representation that encodes a numerical solution.   While the claim limitation includes a recitation of the physical object, the limitation as currently claimed cover performance of the method/system in the mind but for the physical object.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic physical objects used in the education field, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – a physical object -.  The specification provides a teaching that the physical aid are physical objects that are used in the conjunction with the mental process.  For example, FIG 27a-27f are examples of a mat that is used in conjunction with the mental process, paragraph 148, 153, 154 are examples of workbook that is used in conjunction with the mental process and see also paragraph 3-6 of the applicant’s specification.  In this particular case, the use of a physical aid device it amounts no more than mere instructions to apply the exception using a generic educational device.  A review of the prior art also indicates that the use of physical aid in conjunction with the mental stapes (in this case performing numerical and non-numerical operation) are also considered to be  well-understood, routine, conventional activity in the educational field.  For example, the Harte US 20130236864, Rich US 4188734 and Henderson US 6712614 provide evidence of the use of physical device (balls and worksheet) in conjunction performing numerical and non-numerical operation.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a physical aid amounts to no more than mere instructions to apply the exception using a generic educational physical aid device. Mere instructions to apply an exception using a physical aid cannot provide an inventive concept. As such, the claim is not patent eligible.
The dependent claim limitation also fails to alleviate the 101-rejection rationale 
For example, the limitation of claims 37-39, 48-49 provides a limitation of recognizing each numerical factor, applying non-numerical operation and correlating factor operation and decoding the solution.   These steps appear to expound on the mental process that was part of the rejection of the independent claims.   Accordingly, the examiner applies same analysis in the rejection of the independent claim.  

Claim 40, 51, provides a teaching of having a system and process that is directed to a physical device used a physical aid in conjunction with the mental step.  However, as explained in the rejection above.  The use of a physical aid in this particular case does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Accordingly, the examiner applies same analysis in the rejection of the independent claim.  
For example, the limitation of claims 41-46, 52-55 provide a limitation of recognizing each numerical factor, applying non-numerical operation and correlating factor operation and decoding the solution.   These steps appear to expound on the mental process that was part of the rejection of the independent claims.  Accordingly, the examiner applies same analysis in the rejection of the independent claim.  

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-38, 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Harte US 20130236864 .
Claim 36:   The Harte reference provides a teaching of a system for teaching or learning multiplication and division (see paragraph 13 and 17) comprising one or more physical devices (see FIG. 1 abacus) having fixed thereon non-numerical representations for numerals and numeric operations (see paragraph 17 having color a non-numerical representation for numerals and numeric operation e.g. addition)
With respect to the limitation of  “each of said non-numerical representations being distinguishable from the other non-numerical representations by one or more attributes to provide: i. a factor representation for each numerical factor of a selected factor operation having a numerical solution; ii. a factor operation representation for the factor operation, derivable by performing a non-numerical operation using one or more of the one or more attributes of each of the factor representations to derive one or more attributes of the factor operation representation; and iii. a solution representation encoding the numerical solution to the factor operation, comprising a shared attribute in common with the factor operation representation that is derived by performing the non-numerical operation, wherein each numeral in the numerical solution is encoded by a distinct attribute of the solution representation”.  The examiner takes the position that the difference between this limitation and Herta reference relies on the intended use that do not result in structural difference between the Herta reference and claim limitation.  In this particular case, nothing in the structure of the Herta reference prevents it from performing in the claimed limitation.  As such, the examiner takes the position that this particular limitation do not distinguish over the Herta prior art.  
Another interpretation of the limitation of the “each of said non-numerical representations being distinguishable from the other non-numerical representations by one or more attributes to provide: i. a factor representation for each numerical factor of a selected factor operation having a numerical solution; ii. a factor operation representation for the factor operation, derivable by performing a non-numerical operation using one or more of the one or more attributes of each of the factor representations to derive one or more attributes of the factor operation representation; and iii. a solution representation encoding the numerical solution to the factor operation, comprising a shared attribute in common with the factor operation representation that is derived by performing the non-numerical operation, wherein each numeral in the numerical solution is encoded by a distinct attribute of the solution representation” can be interpreted as non-functional subject matter since the limitation is directed to the purpose of the non-numerical representation.  As the claim limitation is solely on the printed matter itself and is not directed to a functional relationship, between the printed matter (the non-numerical representation) and the substrate (the physical device), no patentable weight can be given (see MPEP 2111.05 "[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268)

Claim 37:  With respect to the limitation of wherein the system further comprises instructions for:
i. recognizing each numerical factor based on the one or more attributes of each factor representation;
ii, applying the non-numerical operation to the factor representations to derive the factor operation representation of the factor operation;
iii. correlating the factor operation representation to the solution representation with reference to the shared attribute; and
iv. decoding the solution representation with reference to its one or more attributes to determine the numerical solution to the factor operation.
However, the examiner takes that the difference between this limitation and Herta reference relies on the intended use that do not result in structural difference between the Herta reference and claim limitation.  In this particular case, nothing in the structure of the Herta reference prevents it from performing in the claimed limitation.  As such, the examiner takes the position that this particular limitation do not distinguish over the Herta prior art.  
Separately, these limitation can also be interpreted as non-functional subject matter since the limitation is directed to the purpose of the non-numerical representation.  As the claim limitation is solely on the printed matter itself and is not directed to a functional relationship, between the printed matter (the non-numerical representation) and the substrate (the physical device), no patentable weight can be given (see MPEP 2111.05 "[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268)
Claim 38:  The Herta reference provides a teaching wherein one or more of the one or more attributes of the factor representations are physically manipulated by a user to perform the non-numerical operation to derive the factor operation representation (see paragraph 33-34 as an example of user manipulating the ball/bead of the abacus to perform non-numerical operation to derive the factor operation representation).  
Claim 40:  The Herta reference provides a teaching of wherein the one or more physical devices are selected from the group consisting of balls (see paragraph 16 using colored beads)
Claim 41: The Herta reference  is silent wherein there are two numerical factors in the factor operation. 
The examiner takes the position that the difference between this limitation and Herta reference relies on the intended use that do not result in structural difference between the Herta reference and claim limitation.  In this particular case, nothing in the structure of the Herta reference prevents it from performing in the claimed limitation.  As such, the examiner takes the position that this particular limitation do not distinguish over the Herta prior art.  
Claim 42:  The Herta reference provides a teaching wherein each numerical factor is the numeral “6”,” 7”, “8”, or “9” (see FIG. 1 item 4 and paragraph 38). 
Claim 43:  The Herta reference provides a teaching wherein one numerical factor is the numeral “4” (see paragraph 33) and the other numerical factor is the numeral “6”, “7”, “8”, or “9” (see paragraph 38)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715